--------------------------------------------------------------------------------

Exhibit 10.1
 
 
STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
PLUGINZ, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY,
 
DNC MULTIMEDIA, INC.,
 
PLANETTRAKS INC.
 
AND PLANETLINK COMMUNICATIONS, INC.

 
Dated as of November 12, 2007



--------------------------------------------------------------------------------


 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 12, 2007, by and among (1) Planetlink Communications, Inc., a Georgia
corporation (the “Parent”), (2) Planettraks Inc., a Nevada corporation and
wholly-owned subsidiary of the Parent (“Purchaser”), (3) DnC Multimedia, Inc., a
Delaware corporation (“DnC”), and (4) Pluginz, LLC, a California limited
liability company (the “Seller”).
 
RECITALS
 
A.           The Seller wishes to sell to Purchaser, and Parent wishes for
Purchaser to purchase from Seller, all of the capital stock that the Seller owns
in DnC (the “Shares’), in accordance with the terms and conditions of this
Agreement (the “Stock Purchase”) and, in furtherance thereof, have entered into
the Stock Purchase.
 
B.           Subject to the terms and conditions of this Agreement, Purchaser
will purchase and the Seller will sell all of the issued and outstanding capital
stock of DnC in exchange for the consideration set forth herein.
 
C.           DnC and the Seller, on the one hand, and Purchaser, on the other
hand, desire to make certain representations, warranties, covenants and other
agreements in connection with the Stock Purchase.
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
promises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE
 
1.1 Sale of Capital Stock.  At the Closing and subject to and upon the terms and
conditions of this Agreement, Seller will sell, transfer, convey and deliver to
Purchaser and Parent will cause Purchaser to purchase and acquire from the
Seller, good and valid title to all of the Shares, free and clear of any
Encumbrances.  
 
1.2 Purchase Price.  In consideration of the sale of Shares pursuant to
Section 1.1 hereof, upon the terms and subject to the conditions set forth in
this Agreement, Parent shall cause Purchaser to pay the Purchase Price to the
Seller.  The stock issued to Seller as part of the Purchase Price is in exchange
for the Shares issued to Seller is additional consideration.



--------------------------------------------------------------------------------


 
1.3 Closing.  Upon the terms and subject to the conditions of this Agreement,
the sale and purchase of the Shares shall take place at a closing (the
“Closing”), which will take place as promptly as practicable after the execution
and delivery of this Agreement by the parties hereto, unless another time or
place is mutually agreed upon in writing by Purchaser and the Seller.  In any
event the Closing shall take place within ten days of the execution of this
Agreement (the “Closing Deadline”).  Timing is of the essence with respect to
the Closing Deadline.  In the event the Closing does not take place by the
Closing Deadline, this Agreement shall be rescindable at the option of the party
not at fault for failure to close timely (the “Non-breaching Party”).  In the
event the Non-breaching party does not choose to rescind in conjunction with a
failure to close timely, this Agreement shall continue to be binding and fully
enforceable by either party.  All documents delivered and actions taken at the
Closing shall be deemed to have been delivered or taken simultaneously, and no
such delivery or action shall be considered effective or complete unless or
until all other such deliveries or actions are completed or waived in writing by
the party against whom such waiver is sought to be enforced.  The date upon
which the Closing actually occurs shall be referred to herein as the “Closing
Date.”
 
1.4 Closing Deliveries of the Seller and DnC.  Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Seller and DnC shall
deliver, or cause to be delivered, to Purchaser the following:
 
(a)           stock certificates representing all of the Shares, duly endorsed
(or accompanied by duly executed stock powers), for transfer to Purchaser;
 
(b)           such other documents, instruments and certificates as are required
in connection with the execution and delivery of this Agreement or as may be
reasonably requested by Purchaser.
 
1.5 Closing Deliveries of Purchaser and the Parent.  Upon the terms and subject
to the conditions set forth in this Agreement, at the Closing, Parent and
Purchaser shall deliver, or cause to be delivered:
 
(a)           the Purchase Price to Seller, including the stock certificate(s),
to be delivered not later than one (1) business day prior to the Closing; and
 
(b)           such other documents, instruments and certificates as may be
reasonably requested by the Seller and DnC.
 
1.6 Taking of Necessary Action; Further Action.  If, at any time after the
Closing, any reasonable further action is necessary to ensure that all of the
Seller’s right, title and possession of the Shares is effectively transferred to
the Purchaser, the Seller and DnC will each take all such action.  If, at any
time after the Closing, any reasonable further action is necessary to ensure
that all right, title and possession of the Purchase Price is effectively
transferred to the Seller, the Parent and Purchaser will each take all such
action. If, at any time after the Closing, any reasonable further action is
necessary to ensure that all right, title and possession of the Assets of DnC
Tech have been effectively transferred to DnC, then DnC will take all such
action.


-2-

--------------------------------------------------------------------------------


 
1.7 Certain Defined Terms.  For all purposes of this Agreement, the following
terms shall have the following respective meanings:
 
(a)            “DnC’s Capital Stock” shall mean DnC’s Common and any other
shares of capital stock, if any, of DnC, taken together.
 
(b)           “DnC’s Common” shall mean shares of common stock, no par value.
 
(c)           “Encumbrance” shall mean, with respect to the Shares, any
mortgage, deed of trust, lien, pledge, charge, security interest, collateral
assignment, adverse claim of title, ownership or right to use, restriction or
other encumbrance of any kind in respect of such asset (including any
restriction on (i) the voting of any security or the transfer of any security or
other asset, (ii) the receipt of any income derived from any asset, (iii) the
use of any asset and (iv) the possession, exercise or transfer of any other
attribute of ownership of any asset); but excluding in each case any restriction
imposed by generally applicable law and any liens for Taxes not yet due and
payable.
 
(d)            “Knowledge” or “Known” shall mean (i) with respect to DnC, the
knowledge of DnC’ boards of directors, officers and other persons serving in
similar roles; provided, however, that such persons shall have made due and
diligent inquiry of those employees of DnC and those individuals retained by DnC
as consultants or contractors, in each case whom such officers reasonably
believe would have actual knowledge of the matters represented, and (ii) with
respect to the Seller, the knowledge of the Seller.
 
(e)            “Purchase Price” shall mean 250,000,000 shares of Planetlink
Communications, Inc.’s common stock and 1,250,000 shares of Planetlink
Communications, Inc.’s Series A preferred stock.
 
(f)            “Shares” shall mean all shares of DnC’ Capital Stock outstanding
immediately prior to and at the Closing.
 
 
-3-

--------------------------------------------------------------------------------


 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF DNC MULTIMEDIA, INC.
 
DnC Multimedia, Inc. (“DnC”) represents and warrants to Purchaser as follows:
 
2.1 Organization of DnC.  DnC is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  DnC has the
corporate power to own or lease its properties and to carry on its business as
currently conducted.  DnC is duly qualified or licensed to do business and in
good standing as a foreign corporation in each jurisdiction in which it conducts
business, except where the failure to so qualify would not reasonably be expect
to have a material adverse effect on the business of DnC.
 
2.2           DnC Capital Structure. 
 
(a)           The authorized capital stock of DnC consists of 1,500 shares of
Common Stock, of which 1,500 shares are issued and outstanding as of the date
hereof, all of which are held of record and beneficially by the Seller.  All
outstanding shares of DnC Common stock are duly authorized, validly issued,
fully paid and non-assessable and not subject to preemptive rights created by
statute, the articles of incorporation or bylaws of DnC, or any agreement to
which DnC is a party or by which it is bound.  All outstanding shares of DnC
Common stock have been issued in compliance with all applicable federal and
state securities laws.
 
(b)           Subject to and upon the terms and conditions of this Agreement, as
a result of the Stock Purchase, Purchaser will be the sole record and, assuming
Purchaser has not taken and does not take any action to transfer or share
beneficial ownership of any DnC Capital Stock, beneficial holder of all issued
and outstanding DnC Capital Stock, free and clear of any Encumbrances, such
that, as of immediately following the Closing, assuming Purchaser has not taken
and does not take any action to transfer or encumber any such shares or rights,
DnC will become a wholly-owned subsidiary of Purchaser.  As of immediately
following the Closing, no person or entity that held DnC Capital Stock
immediately prior to the Closing has any bona fide claim that such person or
entity is entitled to any amounts whatsoever.
 
2.3 Subsidiaries.  DnC does not have any subsidiaries and does not otherwise own
any shares of capital stock or any interest in, or control of, directly or
indirectly, any other corporation, partnership, association, joint venture or
other business entity.
 
2.4 DnC Tech, Inc. Asset Purchase.  DnC has consummated the purchase of one
hundred percent of the assets of DnC Tech Inc., a South Korean corporation.
 
2.5 Authority.  DnC has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of DnC.  This Agreement has been duly executed and
delivered by DnC and assuming the due authorization, execution and delivery by
the other parties hereto and thereto, constitutes the valid and binding
obligations of DnC enforceable against DnC in accordance with its terms, subject
to applicable bankruptcy, insolvency, moratorium or other similar laws relating
to creditors’ rights and general principles of equity.


-4-

--------------------------------------------------------------------------------


 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby represents and warrants to Purchaser as follows:
 
3.1 Ownership of DnC’s Capital Stock.  The Seller is the sole record and
beneficial owner of the Shares.  The Shares are not subject to any Encumbrances
or to any rights of first refusal of any kind, and the Seller has not granted
any rights to purchase such Shares to any other person.  The Seller has the sole
right to transfer the Shares to Purchaser.  The Shares constitute all of DnC’s
Capital Stock owned, beneficially or of record, by the Seller, and the Seller
has no options, warrants or other rights to acquire Companies Capital Stock.  
 
3.2 Absence of Claims by the Seller.  The Seller does not have any claim against
DnC, whether present or future, contingent or unconditional, fixed or variable
under any contract or on any other basis whatsoever, whether in equity or at
law, arising out of any action, inaction or omission by DnC, or for which either
Company is liable, on or prior to the Closing Date.
 
3.3 Authority.  The Seller has all requisite corporate power to enter into this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Seller.  This Agreement has been duly executed and delivered
by the Seller, and assuming the due authorization, execution and delivery by the
other parties hereto and thereto, constitutes the valid and binding obligations
of the Seller, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws relating to creditors’ rights and general principles of equity.
 
3.4 No Conflict.  The execution and delivery by the Seller of this Agreement and
the consummation of the transactions contemplated hereby will not conflict with
(a) the Certificate of Incorporation of the Seller, or (b) to the Knowledge of
the Seller, any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Seller or his properties or assets (whether
tangible or intangible).


-5-

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT
 
 
Parent hereby represents and warrants to DnC and the Seller, as follows:
 
4.1 Organization, Standing and Power.  Parent is a  duly organized, validly
existing corporation and in good standing under the laws of the State of
Georgia.
 
4.2 Authority.  Parent has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Parent.  This Agreement has been duly executed
and delivered by Parent and constitutes the valid and binding obligations of
Parent, enforceable against Parent in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium or other similar laws relating to
creditors’ rights and general principles of equity.
 
4.3 Parent Capital Structure. 
 
(a) Parent is authorized to issue 4,850,000,000 shares of Common stock, and
150,000,000 shares of preferred stock. Parent currently has 2,793,683,760 shares
of common stock and 2,583,334 shares of preferred stock issued and outstanding
as of the date hereof.  All outstanding shares of Parent Capital Stock are duly
authorized, validly issued, fully paid and non-assessable and not subject to
preemptive rights created by statute, the certificate of incorporation or bylaws
of Parent, or any agreement to which Parent is a party or by which it is
bound.  All outstanding shares of Parent Capital Stock have been issued in
compliance with all applicable federal and state securities laws.
 
(b) Subject to and upon the terms and conditions of this Agreement and not
counting any shares of Parent common stock already held by Seller, as a result
of the Stock Purchase, Seller will be the sole record and, assuming Seller has
not taken and does not take any action to transfer or share beneficial ownership
of any Purchaser Capital Stock, beneficial holder of 250,000,000 shares of
Parent common stock and 1,250,000 shares of Parent Series A preferred stock
shares Parent Common Stock, free and clear of any Encumbrances, such that, as of
immediately following the Closing, Seller will become the majority stockholder
of Parent.


-6-

--------------------------------------------------------------------------------


 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
 
Purchaser hereby represents and warrants to DnC and the Seller, as follows:
 
5.1 Organization, Standing and Power.  Purchaser is a  duly organized, validly
existing corporation and in good standing under the laws of the State of Nevada.
 
5.2 Authority.  Purchaser has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Purchaser.  This Agreement has been duly
executed and delivered by Purchaser and constitutes the valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to applicable bankruptcy, insolvency, moratorium or other similar
laws relating to creditors’ rights and general principles of equity.
 
5.3 Purchaser Capital Structure. 
 
(a) Purchaser is authorized to issue 800,000,000 shares of Common stock, and
100,000,000 shares of preferred stock.  Purchaser currently has 500 shares of
common stock and 0 shares of preferred stock issued and outstanding as of the
date hereof.  All outstanding shares of Purchaser Capital Stock are duly
authorized, validly issued, fully paid and non-assessable and not subject to
preemptive rights created by statute, the certificate of incorporation or bylaws
of Purchaser, or any agreement to which Purchaser is a party or by which it is
bound.  All outstanding shares of Purchaser Capital Stock have been issued in
compliance with all applicable federal and state securities laws.
 
Subject to and upon the terms and conditions of this Agreement, as a result of
the Stock Purchase, Seller will be the sole record and, assuming Seller has not
taken and does not take any action to transfer or share beneficial ownership of
any Purchaser Capital Stock, beneficial holder of 1,700,000,000 shares Parent
Common Stock, free and clear of any Encumbrances, such that, as of immediately
following the Closing, Seller will become the majority common stockholder of
Parent.
 
 
ARTICLE VI
ADDITIONAL AGREEMENTS
 
6.1 Parent’s Board of Directors.  With the exception of M. Dewey Bain, each
member of the Parent’s current Board of Directors shall resign from such
position effective immediately upon the Closing.  Upon Closing Parent shall also
appoint Hanseo Park, Chris Piercy, Robert Lott and Robert Lau to Parent’s Board
of Directors.  Chris Piercy shall serve as Parent’s Chairman of the Board.


-7-

--------------------------------------------------------------------------------


 
6.3 Tax Treatment.  The exchange of the Shares for shares of common stock in
Planetlink Communications, Inc. described herein is intended to comply with all
of the provisions of Section 351 of the Internal Revenue Code of 1986, as
amended and all applicable regulations thereunder.  In order to ensure
compliance with said provisions, the parties agree to take whatever steps may be
necessary, including, but not limited to, the amendment of this Agreement.
 
ARTICLE VII
 
CONDITIONS TO CLOSING
 
7.1 Conditions to Obligations of Each Party to Effect the Stock Purchase.  The
respective obligations of DnC, Purchaser and the Seller to consummate and effect
the Stock Purchase, this Agreement and the transactions contemplated hereby
shall be subject to the satisfaction, at or prior to the Closing, of the
following conditions:
 
(a)           No Order.  No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the Stock Purchase, this
Agreement and the transactions contemplated hereby illegal or otherwise
prohibiting consummation of the Stock Purchase, this Agreement and the
transactions contemplated hereby.
 
(b)           No Injunctions or Restraints; Illegality.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Stock Purchase, this Agreement and the
transactions contemplated hereby shall be in effect, nor shall any proceeding
brought by an administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign, seeking any of the foregoing
be threatened or pending.
 
7.2 Conditions to the Obligations of Purchaser.  The obligations of Purchaser to
consummate and effect the Stock Purchase, this Agreement and the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived, in
writing, exclusively by Purchaser:
 
(a)           Representations and Warranties.  The representations and
warranties of DnC and the Seller in this Agreement (other than the
representations and warranties of DnC and the Seller as of a specified date,
which shall be true and correct as of such date) shall be true and correct on
and as of the Closing Date.
 
(b)           Litigation.  There shall be no action, suit, claim, order,
injunction or proceeding of any nature pending, or overtly threatened, against
Purchaser or DnC, their respective properties or any of their respective
officers or directors arising out of, or in any way connected with, the Stock
Purchase or the other transactions contemplated by the terms of this Agreement.


-8-

--------------------------------------------------------------------------------


 
(c)           Certificate of Secretary of Companies.  Purchaser shall have
received a certificate, validly executed by the Secretary of DnC, certifying as
to (i) the terms and effectiveness of the articles of incorporation and the
bylaws of DnC, and (ii) the valid adoption of resolutions of the Board of
Directors of DnC approving this Agreement and the consummation of the
transactions contemplated hereby.
 
(d)           Certificate of Good Standing.  Purchaser shall have received a
certificate of good standing from the appropriate South Korean government
authority for DnC.
 
(e)           Closing of Additional Agreements.  On or before the Closing, DnC
shall have completed the purchase of one hundred percent of the assets of DnC
Tech, Inc., a South Korean corporation.
 


 
7.3 Conditions to Obligations of DnC and the Seller.  The obligations of DnC and
the Seller to consummate and effect the Stock Purchase, this Agreement and the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions, any of which may be
waived, in writing, exclusively by both DnC and the Seller:
 
(a)           Representations and Warranties.  The representations and
warranties of Purchaser in this Agreement (other than the representations and
warranties of Purchaser as of a specified date, which shall be true and correct
as of such date) shall be true and correct on and as of the Closing Date.
 
(b)           Clarification and Ratification of Anti-dilution Rights of Parent’s
Series A Preferred Stock. On or before the Closing, the Parent shall have
clarified and ratified anti-dilution rights associated with the Parent’s Series
A preferred stock to the satisfaction of the Parent and the Seller.
 
(b)           Closing of Additional Agreements.  On or before the Closing, the
Parent shall have executed a Settlement Agreement between the Parent, Michael
Fulda and Sean Fulda that is satisfactory to both Parent and Seller. The Parent
shall also have executed a Settlement Agreement between the Parent and M. Dewey
Bain that is satisfactory to both Parent and Seller.


-9-

--------------------------------------------------------------------------------


 
ARTICLE VIII
GENERAL PROVISIONS
 
8.1 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice); provided, however, that notices sent by
mail will not be deemed given until received:
 
(a)           if to Purchaser, to:


Planettraks Inc.
c/o Planetlink Communications, Inc.
1415 Brookhout Drive
Cumming, GA 30041


 
(b)           if to DnC or the Seller, to:


Pluginz, LLC
228 Hamilton Avenue, 3rd Floor
Palo Alto, CA 94303
 
8.2 Interpretation.  The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.”  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
8.3 Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.
 
8.4 This Agreement and the documents and instruments and other agreements among
the parties hereto referenced herein: (a) constitute the entire agreement among
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings both written and oral, among the parties with
respect to the subject matter hereof, (b) are not intended to confer upon any
other person any rights or remedies hereunder, and (c) shall not be assigned by
operation of law or otherwise, except that Purchaser may assign its rights and
delegate its obligations hereunder to its  affiliates.


-10-

--------------------------------------------------------------------------------


 
8.5 Severability.  In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
 
8.6 Amendment.  This Agreement may be amended or terminated by the parties
hereto at any time by execution of an instrument in writing signed on behalf of
the party against whom enforcement is sought.
 
8.7 Governing Law; Exclusive Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.
 
8.8 Rules of Construction.  The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
 


 
[remainder of page intentionally left blank]


-11-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Parent, Purchaser, DnC, and the Seller have caused this
Agreement to be signed, all as of the date first written above.
 

   PLANETLINK COMMUNICATIONS, INC. (PARENT)       By:      Name: Robert Lott  
Title: CEO        PLANETTRAKS, INC. (PURCHASER)       By:     Name: Robert Lott
  Title: CEO       PLUGINZ, LLC (SELLER)           By:       Name:  Chris Piercy
  Title:  Manager

 
SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT
 
 

--------------------------------------------------------------------------------


